976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Sandra Long DOW d/b/a Disposable Workers of Comanche PeakSteam Electric Station, Petitioner,v.U.S. NUCLEAR REGULATORY COMMISSION, Respondent,R. Micky Dow, Pro Se, et al., Intervenors.
No. 92-1069.
United States Court of Appeals, District of Columbia Circuit.
Aug. 18, 1992.

Before MIKVA, Chief Judge, and BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause, filed May 7, 1992, the response thereto and the replies, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that respondent's order, filed January 17, 1992, be summarily affirmed.   Respondent's interpretation of 10 C.F.R. § 2.734 was neither plainly erroneous nor inconsistent with the regulation.   See K N Energy, Inc. v. FERC, No. 90-1525, slip op. at 9 (D.C.Cir. July 10, 1992);   Massachusetts v. United States Nuclear Regulatory Comm'n, 924 F.2d 311, 324 (D.C.Cir.), cert. denied, 112 S.Ct. 275 (1991).   Respondent's application of the regulation was not arbitrary, capricious, an abuse of discretion, or otherwise contrary to law.  924 F.2d at 324.   The merits of the parties' positions are so clear as to justify summary action.   See Cascade Broadcasting Group, Ltd. v. FCC, 822 F.2d 1172, 1174 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.